Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Applicant amended claim 1, 14 & 17 to recite “a specific vehicle of the plurality of vehicles is assigned to the distributed ledger based on a distance of the specific vehicle to a road side unit associated with the data storage”.

However, Doyal (2019/0090090 A1) disclsoes a specific vehicle of the plurality of vehicles is assigned to the distributed ledger based on a distance of the specific vehicle (see [0017], “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, ”, here the apparatus can be any device including intended use as road side unit, and see proximity for distance/closesness) to a road side unit associated with the data storage (see [0028], “additionally, each of mobile devices 102a-102c may be configured to maintain a journal 106a -106c of its broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices. In other words, journal 106a of mobile device 102a may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102b and 102c, whereas, journal 106b of mobile device 102b may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102a and 102c”, here an interchangeable mix of transmitters/mobile states etc. which obviously can be transmitters/mobile devices for vehicles can send proximity based records to the apparatus depending on intended use as a roadside unit would be anticipated );


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 7, 8, 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Shelton US Pat. No. 9,351,124 B1


Regarding claim 1, Doyal discloses an electronic device, comprising:
a data storage (storage and distributed ledger circuitry [0015]) configured to store a distributed ledger of a plurality of distributed ledgers, wherein [[the]] 

permission to access (see access to post to distrusted ledger [0017]) the distributed ledger (see [0015], “computing device, suitable for use as a mobile device, a distributed ledger host server or a server of a product or service provider,”)  is based on a location (see [0029], “broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices to distributed ledger 110, e.g., mobile device 102a posting ledger update 112a, mobile device 102b posting ledger update 112b, and mobile device 102c posting ledger update…. attest to the veracity and reliability of the other journal entries … and used as a factor of authentication”, therefore proximity or location is used to attest the veracity and to grant access via “authentication”) of each of a plurality of vehicles (mobile devices that share/post location information to distributed ledger can be autonomous vehicles [0031]),
a specific vehicle of the plurality of vehicles is assigned to the distributed ledger based on a distance of the specific vehicle (see [0017], “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, ”, here the apparatus can be any device including intended use as road side unit, and see proximity for distance/closesness) to a road side unit associated with the data storage (see [0028], “additionally, each of mobile devices 102a-102c may be configured to maintain a journal 106a -106c of its broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices. In other words, journal 106a of mobile device 102a may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102b and 102c, whereas, journal 106b of mobile device 102b may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102a and 102c”, here an interchangeable mix of transmitters/mobile states etc. which obviously can be transmitters/mobile devices for vehicles can send proximity based records to the apparatus depending on intended use as a roadside unit would be anticipated );
the distributed ledger is designed as a block chain (see [0032], “distributed ledger as a block chain”), and
Doyal does not specifically disclose however Shelton discloses the block chain is dynamically created for the location of each of the plurality of vehicles (see col. 7, lines 60-65, block chain generated location, dynamic);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal, Nagla in view of Snyder with that of Shelton. Doing so would conform to well-known conventions in the relevant field of technology. 
Regarding claim 2, Doyal discloses the electronic device of claim 1, wherein the permission to access the distributed ledger is based on physical closeness between each of the plurality of devices(see [0029], “proximity)”).
Regarding claim 3, Doyal discloses the electronic device of claim 1, wherein a specefic vehicle of the plurality of vehicles (see [0070], “proof of proximity with autonomous vehicles”) is assigned to the distributed ledger based on a distance of the specific vehicle from the plurality of vehicles (see [0017] “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, and records of receipts of proximity records of the other proximally located apparatuses from the other proximally located apparatuses” where proximity relates to distance) or based on the distance of the specific vehicle to a road side unit.
Regarding claim 4, Doyal discloses the electronic device of claim 2, wherein the physical closeness is verified by each  member of the distributed ledger (see [0029] “proximity records”, “attest to the veracity and reliability” and “used as a factor of authentication”).
Regarding claim 5, the electronic device of claim 1, wherein the electronic device is further configured to arrange to contribute to the plurality of distributed ledgers as the electronic device moves from a first location to a second location (see [0017] “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, and records of receipts of proximity records of the other proximally located apparatuses from the other proximally located apparatuses, into the distributed ledger. The proximity records posted into the distributed ledger may be used to prove the apparatus's location.”).
Regarding claim 7, Doyal discloses the electronic device of claim 1, wherein the distributed ledger is a private permissioned ledger for the location (see [0032] “distributed ledger 110 as a blockchain. Example embodiments of servers 122 will be further described below with references to FIG. 5. Examples of blockchain may include but are not limited to, Public blockchains (i.e. Bitcoin, Ethereum), Consortium blockchains (i.e. R3), Private blockchains (i.e. Eris, Multichain). Example sponsors of blockchain may include, but are not limited to Bitcoin, Ethereum, Dash, Lisk, Steem, Ripple and so forth.”, note private blockchain therefore distributed ledger as a private blockchain is a private permissioned ledger).
Regarding claim 8, Doyal discloses the electronic device of claim 1, wherein the vehicular communication data stored by the distributed ledger comprises consensus information (as notoriously well-known of distributed ledger technology [0029] discloses nodes mutually attest to veracity and reliability of other entries thus they are consensus).
Regarding claim 12, Doyal discloses the electronic device of claim 1, wherein the distributed ledger records at least one of geographical information (see [0017] “The proximity records posted into the distributed ledger may be used to prove the apparatus's location”), previous consensus results (see [0029], “overlapping information that can serve to mutually attest to the veracity and reliability of the other journal entries”), or feedback on execution of a smart contract.
Regarding claim 18, Doyal discloses the electronic device of claim 17, wherein permission to access the distributed ledger depends on physical closeness (see “proof of proximity” [0070]).


Claims 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Nagla et al. (US 2018/0018723 A1) in further view of   Snyder (WO 2019/030682) in further view of Shelton US Pat. No. 9,351,124 B1
Regarding claim 14, Doyal discloses a system comprising:
an electronic device (see [0017], “e.g. a mobile device”), comprising:
a data storage (see [0018], “ storage and distributed ledger circuitry”) configured to store a distributed ledger of a plurality of distributed ledgers (see [0017], “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, and records of receipts of proximity records of the other proximally located apparatuses from the other proximally located apparatuses, into the distributed ledger.”), wherein
wherein permission to access the distributed ledger is based on a location of each of a plurality of vehicles (see [0040], “ there might be a sufficiently large subset of the mobile devices performing the independent postings directly or indirectly, and as a result, the reliability of the posted proximity records might nonetheless be considered sufficient to prove a location of a device to allow the location to be considered as a factor for authentication”, therefore authentication provides permission and this is based on proximity/location records), the distributed ledger is designed as a block chain (distributed ledger as a blockchain in [0032]); and
a specific vehicle of the plurality of vehicles is assigned to the distributed ledger based on a distance of the specific vehicle (see [0017], “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, ”, here the apparatus can be any device including intended use as road side unit, and see proximity for distance/closesness) to a road side unit associated with the data storage (see [0028], “additionally, each of mobile devices 102a-102c may be configured to maintain a journal 106a -106c of its broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices. In other words, journal 106a of mobile device 102a may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102b and 102c, whereas, journal 106b of mobile device 102b may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102a and 102c”, here an interchangeable mix of transmitters/mobile states etc. which obviously can be transmitters/mobile devices for vehicles can send proximity based records to the apparatus depending on intended use as a roadside unit would be anticipated );
Doyal does not specifically disclose a plurality of nodes of at least one Vehicular Ad Hoc Network; an electronic device. However Nagla discloses a plurality of nodes of at least one Vehicular Ad Hoc Network(see [0087] “"node" for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network” where peer to peer is direct communication thus ad-hoc without a router or master, therefore ad-hoc)comprising a data storage configured to store  a distributed ledger of a plurality of distributed ledgers ([0006] In accordance with an aspect, there is provided a computer-implemented process for vehicle records. The process can involve: providing a distributed ledger by a plurality of nodes, each node including at least a computing device, the distributed ledger having a plurality of blocks, each block comprising a vehicle identification number, vehicle data, a timestamp indicating when the block was created,), 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal. Doing so would conform to well-known standards in mobile communication;
Doyal and Nagla do not specifically disclose however Snyder (WO 2019/030682) discloses the plurality of nodes is configured to store a copy of the block chain for the location of each of the plurality of vehicles (see store a copy of blockchain by vehicle in [0114])
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Synder with  Nagla and that of Doyal. Doing so would could provide various advantages for shipping and receiving products on a mail or delivery truck/vehicle etc.
Doyal, Nagla and Synder do not specifically disclose however Shelton discloses the block chain is dynamically created for the location of each of the plurality of vehicles (blockchain for location-based, “generated on a dynamic basis”, see col. 7, lines 60-65);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal, Nagla in view of Snyder with that of Shelton. Doing so would conform to well-known conventions in the relevant field of technology. 
Regarding claim 17, Doyal discloses a method of providing a distributed ledger, the method comprising: 
in an electronic device: storing the distributed ledger of a plurality of distributed ledgers (abstract, “and records of receipts of proximity records of the other proximally located apparatuses from the other proximally located apparatuses, into the distributed ledger.’), wherein permission to access the distributed ledger is based on a location of each of a plurality of vehicles (see [0040], “location to be considered as a factor for authentication.”), the distributed ledger is designed as a block chain (see blockchain [0049]), and 
a specific vehicle of the plurality of vehicles is assigned to the distributed ledger based on a distance of the specific vehicle (see [0017], “The posting circuitry may be coupled with the communication circuitry, and configured to post records of sharing of a proximity record of the apparatus with one or more other apparatuses located proximally to the apparatus, ”, here the apparatus can be any device including intended use as road side unit, and see proximity for distance/closesness) to a road side unit associated with the data storage (see [0028], “additionally, each of mobile devices 102a-102c may be configured to maintain a journal 106a -106c of its broadcast/sharing of its proximity records, and receipts of proximity records of other proximally located devices. In other words, journal 106a of mobile device 102a may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102b and 102c, whereas, journal 106b of mobile device 102b may include the journal entries that indicate receipts of proximity records broadcast/shared by mobile devices 102a and 102c”, here an interchangeable mix of transmitters/mobile states etc. which obviously can be transmitters/mobile devices for vehicles can send proximity based records to the apparatus depending on intended use as a roadside unit would be anticipated );

Doyal does not specifically disclose however Nagla discloses by storing, by a plurality of nodes of at least one Vehicular Ad Hoc Network (see [0087] “"node" for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network” where peer to peer is direct communication thus ad-hoc without a router or master, therefore ad-hoc);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal. Doing so would conform to well-known standards in mobile communication;
Doyal and Nagla do not specifically disclose however Snyder discloses a copy of the block chain for each of location of each of the plurality of vehicles (blockchain for location-based, “generated on a dynamic basis”, see col. 7, lines 60-65);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal, Nagla in view of Snyder with that of Shelton. Doing so would conform to well-known conventions in the relevant field of technology. 
Doyal, Nagla and Snyder do not specifically disclose however Shelton discloses the block chain is dynamically created for the location of each of the plurality of vehicles; (blockchain for location-based, “generated on a dynamic basis”, see col. 7, lines 60-65);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal, Nagla in view of Snyder with that of Shelton. Doing so would conform to well-known conventions in the relevant field of technology. 
Regarding claim 18, Dayla in view of Nagla in further view of Snyder in further view of Sheton disclose the method of claim 17, wherein the permission to access the distributed ledger is based on physical closeness between each of the plurality of vehicles (proximity records, used to prove location and authentication, wherein physical closeness is a relative term, not a specified closeness or proximity).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view Shelton in further view of Nagla et al. (US 2018/0018723 A1).
Regarding claim 9, Doyal in view of Shelton discloses the electronic device of claim 1, Doyal does not specifically disclose however Nagla discloses wherein the distributed ledger stores vehicular communication data ([0006] In accordance with an aspect, there is provided a computer-implemented process for vehicle records. The process can involve: providing a distributed ledger by a plurality of nodes, each node including at least a computing device, the distributed ledger having a plurality of blocks, each block comprising a vehicle identification number, vehicle data, a timestamp indicating when the block was created,);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal and Shelton. Doing so would reduce tampering and unauthorized or inadvertent changes in vehicle records and information ( [0004] of Nagla).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Nagla in further view of Snyder in further view of Shelton in further view of Milazzo et al. (US 2017/0279783 A1).
 Regarding claim 20, Doyal in view of Shelton discloses a method of claim 17, Doyal does not specifically disclose what Milazzo discloses wherein a node of the distributed ledger is configured to: incorporate a smart contract into the distributed ledger and shares the smart contract with the plurality of nodes (see [0071], “the distributed ledger framework, for example, by invoking a smart contract (e.g., code defined in or referenced in the distributed ledger for carrying out a transaction to share a 3D model file) at one or more nodes of the computing network”).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Nagla with that of Doyal and Shelton. Doing so would conform to well-known conventions in the relevant field of technology. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in  view Shelton in further view of Amorim de Faria Cardote (US 2019/0208442 A1).
Regarding claim 10, Doyal in view of Shelton discloses electronic device of claim 1. Doyal does not specifically disclose however  Amorim de Faria Cardote discloses wherein the distributed ledger records a smart contract (smart contracts [0185]) between the plurality of vehicles (vehicle to vehicle communications in [0164] thereby a group).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal and Shelton with that of Amorim de Faria Cardote. Doing so would conform to well-known conventions in the relevant field of technology. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Shelton in further view of Ramos (US 2019/0165949 A1).
Regarding claim 11, Doyal in view of Shelton discloses electronic device of claim 8. Doyal does not disclose specifically however Ramos disclsoes wherein a smart contract defines a basic rule  (see example rule  [0036] the blockchain smart contract may trigger reports of vehicles failing emissions) for behavior (see speeding drivers [0036]) of the plurality of vehicles in a specific area (see [0040], “for example, a group 280 of assigned peer blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).”, where nodes are cars ).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal and Shelton with that of Ramos. Doing so would conform to well-known conventions in the relevant field of technology. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doyal et al. (2019/0090090 A1) in view of Shelton in further view  Amorim de Faria Cardote (US 2019/0208442 A1) in further view of Ramos (US 2019/0165949 A1).
Regarding claim 13, Doyal in view of Amorim de Faria Cardote discloses electronic device of claim 10. They do not specifically disclose however Ramos discloses wherein the  smart contract specifies computer code (see [0040], “”program/application code (e.g., chain code and/or smart contracts) 250, which are created according to the customized configuration sought by the participants and can maintain their own state, control its own assets, and receive external information) that is used to verify if behavior of a specific vehicles (see speeding drivers [0036]) in the plurality of vehicles satisfies actions specified in the smart contract (see example rule  [0036] the blockchain smart contract may trigger reports of vehicles failing emissions or speeding etc).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Doyal, Shelton and Amorim de Faria Cardote with that of Ramos. Doing so would conform to well-known conventions in the relevant field of technology. 
Allowable Subject Matter

Claim 21 is allowed

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643